WALLACE, Circuit Judge.
While this case was under submission this court decided the unrelated ease of Turner v. Japan Lines, Ltd., 702 F.2d 752 (9th Cir.1983). The decision in Turner deals with the sole issue presented in this appeal and holds exactly the opposite of what the district court held in its opinion and judgment of November 24, 1981. There being no contrary controlling authority from the Oregon courts, we are bound by the decision in Turner. Accordingly, the district court’s decision is reversed, judgment is vacated, and the case is remanded with directions for the court to enter a new judgment consistent with Turner.